Case 1:18-cv-02305-JPH-MPB Document 242 Filed 12/16/20 Page 1 of 5 PageID #: 2434




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  JASON SETH PERRY,                                      )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )       No. 1:18-cv-02305-JPH-MPB
                                                         )
  J. SNYDER, et al.                                      )
                                                         )
                                Defendants.              )


            Order Denying Motion to Alter or Amend, Motion for Reconsideration,
               Motion to Show Cause, and Directing Entry of Final Judgment

         Jason Perry, an Indiana inmate, brought this action pursuant to 42 U.S.C. § 1983, alleging

  that the defendants were deliberately indifferent to the risk that he would be attacked by another

  inmate and failed to protect him from attack. In the Order of October 7, 2020, the Court granted

  the defendants' motion for summary judgment and denied the plaintiff's cross motion. Dkt. 232.

  The Court further addressed Perry's retaliation claims and directed Perry to show cause why the

  defendants should not be granted summary judgment on those claims as well. Id. Perry has filed a

  motion to alter or amend judgment and a motion to reconsider. Perry has also filed a motion to

  show cause why First Amendment claims shall proceed. For the following reasons, each of these

  motions is denied.

                       I. Motion to Alter or Amend and Motion to Reconsider

         The motion to alter or amend the judgment and motion to reconsider were filed before the

  entry of final judgment. Accordingly, those motions are considered under Federal Rule of Civil

  Procedure 54(b). That Rule provides that non-final orders "may be revised at any time before the

  entry of a judgment adjudicating all the claims and all the parties' rights and liabilities." Galvan v.
Case 1:18-cv-02305-JPH-MPB Document 242 Filed 12/16/20 Page 2 of 5 PageID #: 2435




  Norberg, 678 F.3d 581, 587 (7th Cir. 2012). "Motions to reconsider serve a limited function, to be

  used 'where the Court has patently misunderstood a party, or has made a decision outside the

  adversarial issues presented to the Court by the parties, or has made an error not of reasoning but

  of apprehension.'" Davis v. Carmel Clay Schs., 286 F.R.D. 411, 412 (S.D. Ind. 2012) (quoting

  Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990))

  (additional quotations omitted).

         In support of his requests for reconsideration, Perry argues that the Court erred in finding

  that the defendants were not deliberately indifferent to a risk of harm to him. To the extent that

  Perry argues that the Court misconstrued the evidence or misapplied the law, he restates the

  arguments he submitted in response to the defendants' motion for summary judgment and has not

  shown that his request for reconsideration should be granted. Perry also argues that the Court

  should not have relied on an asserted November 2016 waiver of protective custody in ruling on

  the motion for summary judgment. 1 But the Court did not rely solely on any asserted waiver of

  protective custody in reaching this conclusion. In fact, the Court explained:

                 Here, Perry had made numerous prior requests for protective custody
         alleging that he had been threatened by other inmates and groups, and that prison
         medical and food service staff were going to or trying to kill him by poisoning his
         food and medicine. Prison staff reviewed and responded to Perry's requests and
         allegations by moving him out of the general population, interviewing Perry,
         investigating the allegations, and seeking mental health evaluation and treatment.
         Officials who interviewed Perry about those requests asked him if he had received
         specific threats, but he did not provide specific information. See Dkt. 144-2 at 19
         ("While questioning Perry, he kept repeating 'they're going to poison me' or 'staff
         is going to kill me.'" I asked him who he was referring to. He could not provide any
         names. By his own admission, offender Perry stated that no one had threatened him
         since 2009."). Prison staff and investigators were not able to substantiate any of
         Perry's allegations. Id. at 19-20, 34, 38. And nothing in Perry's most recent request
         for protection regarding inmates Beaver and Miller gave defendants notice that

  1 Perry also appears to argue that the Court should not have considered any of the evidence presented by
  the defendants. But, while Perry did challenge whether he signed a waiver of protective custody in
  November of 2016, he did not otherwise object to the defendants' evidence and has therefore waived any
  other objection. Cf. Klingman v. Nat'l Indem. Co., 317 F.2d 850, 854 (7th Cir. 1963).

                                                     2
Case 1:18-cv-02305-JPH-MPB Document 242 Filed 12/16/20 Page 3 of 5 PageID #: 2436




         Funke presented a specific risk to Perry or that an attack was likely to occur. The
         defendants' responses to Perry's requests were sufficient. See Giles v. Tobeck, 895
         F.3d 510, 513 (7th Cir. 2018).

                 The defendants further argue that Perry signed Requests to Leave Self-
         Lockup and that he agreed to the denial of protective custody in response to his
         request made in November. Perry argues that this is "not a waiver of protective
         custody," dkt. 189 ¶ 24, and that he never signed a waiver of protective custody. As
         discussed above, however, Perry has not designated evidence showing a nexus
         between the denial of protective custody in November and the attack in February.
         There is therefore no evidence to support Perry's claim that the denial of protective
         custody based on the waiver amounted to deliberate indifference. Moreover, as
         previously discussed, Perry's other requests for protective custody were
         investigated and could not be substantiated.

                 In short, the defendants have shown that they were not deliberately
         indifferent to any risk to Perry. There is no evidence that they were aware of a
         specific threat from the inmate who assaulted Perry. In addition, prison officials
         responded to Perry's requests for protective custody and allegations of threats. And,
         though his last request was denied based on a waiver Perry contends that he did not
         sign, the defendants did not have any reason to suspect that it was not Perry's
         signature on the waiver. Perry has not designated evidence showing that any of the
         defendants had actual knowledge of grave risk to Perry.

  Dkt. 232, p. 16-17. In other words, the Court thoroughly analyzed Perry's claim and concluded

  that the defendants had sufficiently investigated any alleged threats to Perry and concluded that

  there was not a sufficient connection between any threats that Perry had asserted and the February

  2017 attack on him. Perry has failed to show that the Court erred in concluding that the defendants

  were not deliberately indifferent to the risk of harm.

            II. Motion to Show Cause Why First Amendment Claim Should Proceed

         Perry was also directed to show cause why the defendants should not be granted summary

  judgment on his retaliation claims. Dkt. 232. The Court explained that it had not specifically

  identified a retaliation claim in its screening order, but went on to discuss whether, at the summary

  judgment stage, Perry had presented evidence to support that claim. Finding that he did not,

  consistent with Rule 56(f)(1) of the Federal Rules of Civil Procedure, the Court gave Perry the

  opportunity to do so. Perry has responded arguing that he properly stated a First Amendment claim
                                                   3
Case 1:18-cv-02305-JPH-MPB Document 242 Filed 12/16/20 Page 4 of 5 PageID #: 2437




  in his complaint. But he does not address the Court's analysis of that claim or provide evidence to

  support it. Mr. Perry has failed to show that the defendants are not entitled to summary judgment

  on his retaliation claim. Accordingly, consistent with its October 7, 2020, Order, the Court now

  finds that the defendants are entitled to summary judgment on Perry's retaliation claims.

                                           III. Conclusion

         For the foregoing reasons, the motion to alter or amend, [233], motion for reconsideration,

  dkt. [234], motion to show cause why First Amendment shall proceed, dkt. [236], and motion to

  supplement, dkt. [241], are each denied. Summary judgment is granted in favor of the defendants

  on Perry's retaliation claim. All claims against all defendants have been resolved. Final judgment

  consistent with this Order and the Order of October 7, 2020, shall now issue.

  SO ORDERED.

  Date: 12/16/2020




                                                  4
Case 1:18-cv-02305-JPH-MPB Document 242 Filed 12/16/20 Page 5 of 5 PageID #: 2438




  Distribution:

  JASON SETH PERRY
  138925
  WABASH VALLEY - CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only

  All Electronically Registered Counsel




                                          5
